                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 03/03/2020
                                            THE LAW OFFICES OF
                                           Richard J. DaVolio, P.C.
                                                    ATTORNEY AT LAW
                                                 160 Main Street Suite 104
           E-mail
Richard.davolio@rJdpclaw.com                     Sayville, New York 11782


                                                      (631) 569-3070

                                                  FACSIMILE (631) 207-2108

 VIA ECF
                                                  Application DENIED as moot in light of Judge Cave's scheduling
 January 8, 2020                                  order at Dkt. No. 45.
 Honorable Judge Lorna G. Schofield
                                                  Dated: March 3, 2020
 United States Judge
                                                         New York, New York
 Southern District of New York
 United States Courthouse
 40 Foley Square
 New York, NY 10007

              Re:         Simmons vs. National Railroad Passenger Corporation, et. al.
                          19-cv-06986 (LGS) (HBP)

 Dear Honorable Judge Schofield:

              I write to request this court grant the following application;

              1. To dismiss the plaintiff’s action for non-compliance with the case
                 management order.

         At the initial case management conference and pre-motion conference held on
 September 19, 2019 an application was made by counsel for the defendant, National
 Railroad Passenger Corporation and joined by the undersigned for a stay of discovery
 pending the Rule 12 (b) (2) motion to dismiss. That application was opposed by counsel
 for the plaintiff. This Honorable Court denied the application to stay discovery and in fact
 issued an order for the completion of discovery. All fact discovery is to be completed no
 later than January 17, 2020.

         As of today, the plaintiff has failed to serve any discovery whatsoever. Counsel
 has failed to serve a responsive Rule 26 disclosure, has failed to serve interrogatories, has
 failed to provide medical records of any type and has failed to provide authorizations of
 any type.

         While the Rule 12 (b) (2) motion is pending, counsel for the plaintiff sent an
 email with regard to the filing of a courtesy copy of the motion papers. In response to that
 e-mail I wrote back to counsel advising of his failure to comply with the demands served,
       Re:     Simmons vs. National Railroad Passenger Corporation, et. al.
               19-cv-06986 (LGS) (HBP)

the automatic discovery required as well as his failure to comply with the court case
management order. (Ex. A) In that same letter I even suggested that counsel write a joint
letter requesting an extension of the case management order to comply with the fact
discovery requirements.

       Counsel for the defendant, National Railroad Passenger Corporation responded
and suggested a joint letter be issued as well. These e-mails were all dated December 20,
2019 and were sent within hours of the email from plaintiff’s counsel and responded to
the exact e-mail address that counsel used to send out his request. Counsel has failed to
respond to any of the emails and has failed to discuss a request for an extension of the
discovery deadlines.

        This is not the first time during this case that counsel has failed to comply with an
order of this Honorable Court. Pursuant the court docket, this Honorable Court issued a
letter demanding compliance from plaintiff’s counsel on October 29, 2019 as counsel
failed to advise the court with regard to his trial so as to set his response date to oppose
the defendants’ motions. This Honorable Court then issued a show cause order on
December 2, 2019 as counsel failed to respond to the motions to dismiss.

        Counsel was and is aware of the case management requirements, not only based
on his presence at the initial court conference, the court docket but also through the email
communication exchanged with him, yet he has failed to act.

       It can only be said that the continued failure to comply is willful. As indicated
above, this failure is not the first time that he has failed to comply with the case
management order or the rules of this Honorable Court. It is submitted that his willful and
wanton violations of the orders of the Court must not go unpunished.

       This latest violation bears the sanction of dismissal of the action.

        A court has the inherent power to supervise and control its own proceedings and
to sanction counsel or a litigant ... for disobeying the court’s orders[.]”Mickle v. Morin,
297 F.3d 114, 125 (2d Cir. 2002). “The imposition of sanctions pursuant to Rule 37 (and
... Rule 16(f)) is a matter committed to the sound discretion of the District Court.”
Neufeld v. Neufeld, 172 F.R.D. 115, 118 (S.D.N.Y. 1997). The purpose of such sanctions,
including dismissal, is “not merely to penalize those whose conduct may be deemed to
warrant such a sanction, but to deter those who might be tempted to such conduct in the
absence of such a deterrent.” Valentine v. Museum of Modern Art, 29 F.3d 47, 49–50 (2d
Cir. 1994) (quoting Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643
(1976)). Teller v. Helbrans 2019 WL 5842649 (E.D.N.Y. 2019)

          Rule 16(f) of the Federal Rules of Civil Procedure provides that a “court may
issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party
... fails to appear at a scheduling or other pretrial conference” or “fails to obey a
scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(A) & (C). Rule 37(b) provides
that a court may issue sanctions if a party “fails to obey an order to provide or permit
         Re:    Simmons vs. National Railroad Passenger Corporation, et. al.
                19-cv-06986 (LGS) (HBP)

discovery,” Fed. R. Civ. P. 37(b)(2)(A), while Rule 16(f) provides that a court may issue
sanctions if a party “fails to appear at a scheduling or other pretrial conference” or “fails
to obey a scheduling or other pretrial order,” Fed. R. Civ. P. 16(f)(1)(A) & (C).

        As the court stated in Garcia v. City of New York 2019 WL 4199855 (E.D.N.Y.
2019) “Garcia failed to appear at two pretrial conferences and failed to obey three Court
orders. First, he failed to appear at the status conference scheduled for December 12,
2018, despite being notified, thereby missing a conference and disobeying the Court’s
order to appear. (See Scheduling Order dated Sept. 11, 2018); Garcia then failed to show
cause why he did not appear for that conference, despite being mailed a copy of the Order
to Show Cause. (See Order to Show Cause dated Dec. 13, 2018). Lastly, he failed to
appear at the status conference scheduled for February 5, 2019, (Scheduling Order dated
Dec. 13, 2018), thereby missing a second conference and disobeying another Court order
to appear in person, (Order dated Feb. 5, 2019). These repeated failures warrant sanctions
under both Rule 16(f)(1)(A) (failure to appear at a scheduling or other pretrial
conference) and 16(f)(1)(C) (failure to obey a scheduling or other pretrial order). See,
e.g., Johnson v. New York City, No. 14-CV-4278, 2015 WL 12999661, at *1 (E.D.N.Y.
Jan. 12, 2015) (recommending dismissal under Rules 16(f) and 37(b)(2)(A)(v) for
lateness and failure to appear at two Court-ordered conferences), report and
recommendation adopted, 2015 WL 12990999 (Feb. 2, 2015), aff’d, 646 F. App’x 106
(2d Cir. 2016).” Garcia v. City of New York 2019 WL 4199855 (E.D.N.Y. 2019)

         In the case at bar, the plaintiff has failed to comply with multiple orders of the
court.

         Plaintiff apparently has not learned from the first time nor the second time that he
failed to comply with regard to the motion. Nor does it appear that he has learned from
this Honorable Courts admonishment “Plaintiff's counsel is reminded that Court-ordered
deadlines are not optional, and untimely filings will not be accepted moving forward.”
(Court docket 39). He has again failed to comply by not serving discovery in a timely at
all to allow fact discovery be completed by the date certain as ordered by this Honorable
Court.

        It is therefore respectfully submitted that based on the multiple failures of the
plaintiff to comply with the orders of this court that an order of dismissal be issued.

                                        Respectfully Submitted,
                                        The Law Offices of Richard J. DaVolio, P.C.

                                        __Richard J. DaVolio________________
                                        Richard J. DaVolio (RD1037)
      Re:   Simmons vs. National Railroad Passenger Corporation, et. al.
            19-cv-06986 (LGS) (HBP)

Cc:   PHILIP J. DINHOFER, ESQ
      PHILIP J. DINHOFER. LLC
      Attorney for Plaintiff, ELSIE SIMMONS
      77 N. Centre Ave. – Suite 311
      Rockville Centre, New York 11570
      (516) 678-3500

      COLIN PEI KAI BE', ESQ.
      LANDMAN, CORSI, BALLAINE & FORD, P.C.
      Attorneys for Defendant, NATIONAL RAILROAD PASSENGER
      CORPORATION
      One Gateway Center, 4th Floor
      Newark, New Jersey 07102
      (973) 623-2700
